DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed  1-14-20.
Claims 1-5, 7-10, 12-19, 21-23 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite the limitation “wherein the phosphorothioate oligonucleotide IMT504 comprises SEQ ID No. 1.” 
The distinction between IMT504 and SEQ ID No. 1 is unclear.  
Therefore, claims 3 and 15 do not appear to be further limiting from claims 1 and 13, respectively, from which they depend.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zylberberg, C. (US 2021/0040447).
Zylberberg, C. (US 2021/0040447) teaches compositions and a method for preventing or treating neuropathic and/or inflammatory pain comprising administering at least one effective dose of the phosphorothioate oligonucleotide IMT504 to a mammal including a human, which phosphorothioate oligonucleotide IMT504 comprises SEQ ID No. 1, and which neuropathic pain is acute or chronic, and optionally further applying a booster between 21 and 30 days after the onset of a neuropathic and/or inflammatory pain, which dose prior to onset of a neuropathic and/or inflammatory pain is optionally from 6mg/kg to 20mg/kg, which additional dose is optionally from .2mg/kg to 6mg/kg, .

Claim(s) 1-5, 7-10, 12-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez, R. (US 2009/0233989).
Lopez, R. (US 2009/0233989) teaches compositions and a method for preventing or treating neuropathic and/or inflammatory pain comprising administering at least one effective dose of the phosphorothioate oligonucleotide IMT504 to a mammal including a human, which phosphorothioate oligonucleotide IMT504 comprises SEQ ID No. 1, and which neuropathic pain is acute or chronic, and optionally further applying a booster between 21 and 30 days after the onset of a neuropathic and/or inflammatory pain, which dose prior to onset of a neuropathic and/or inflammatory pain is optionally from 6mg/kg to 20mg/kg, which additional dose is optionally from .2mg/kg to 6mg/kg, which administration optionally is intravenous, intramuscular, subcutaneous, epidural or intrathecal (see esp. ¶¶ 0041-0044 example 8, ¶¶ 0059-0060).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-12-21

/JANE J ZARA/Primary Examiner, Art Unit 1635